DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 10/4/21.  Claims 2 and 5 have been canceled. Claims 1, 3, 4, and 6-14 are pending rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi JP_2014231533_A (see machine English translation.
Kasagi discloses a porous, polymer film (paragraph 0047) having a low dielectric (paragraph 0062) comprising a porosity of 40% or more and cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract) wherein said porous structure of the said film is a closed-cell structure (paragraph 0066).  Moreover, Kasagi exemplifies the average pore diameter in Example 3 being as low as 3 microns (paragraph 0083).  Furthermore, Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067).  Additionally, Kasagi discloses having a dielectric constant of 1.4 (paragraph 0069 and Table 1).  Kasagi further discloses its polymer being soluble in an N-methyl-2-pyrrolidone (paragraphs 0015, 0032). Kasagi also discloses its polymer can be polyimide (paragraph 0028).  Also, Kasagi discloses the thickness of its film can range from 15-100 micrometers (paragraph 0063).  Kasagi discloses using its film in a board for a mm-wave antenna (paragraphs 0002, 0071 and Derwent Abstract).  Paragraph 0066, of Kasagi, indicates that its film can be an independent-cell structure.  Given that Kasagi substantially discloses the same product as being claimed by Applicants, it would therefore be expected for it to inherently possess the claimed dielectric constant at 60 GHz of instant claims 7 and 8.  Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Kasagi discloses the average pore diameter can be 5 microns (Derwent Abstract). The use of “average” here indicates that the pores are not homogeneous in their diameters and thus there is in fact a distribution of differing pore diameters wherein the “average” can be 5 microns. Furthermore, if the average pore diameter for a given set of pores must be 5 microns, while the minimum diameter for a pore that can be found in the entire set is >0 microns, then it reasonable to assume that the maximum pore diameter in the set would fall into a value that would result in a pore diameter distribution with a full width at half maximum of between 4 microns and 10 microns. Any maximum value in the set beyond that would reasonably affect the “average” pore diameter to be greater than the 5 micron limit. Alternatively, given that Kasagi discloses the same composition, dimensions, structure, and method of making the claimed product as that found in Applicants’ specification, it would therefore follow that it should effectively possess the same pore diameter distribution with a full width at half maximum claimed range too.
Response to Arguments
Applicant’s arguments, filed 10/4/21, with respect to the rejection(s) of all claim(s) under over Kasagi JP_2014231533_A in view of Yamato USPA_20130020117_A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasagi JP_2014231533_A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 6, 2021